Name: Council Regulation (EEC) No 1517/91 of 31 May 1991 temporarily suspending the autonomous Common Customs Tariff duties on a number of agricultural products
 Type: Regulation
 Subject Matter: fisheries;  tariff policy
 Date Published: nan

 6. 6 . 91 Official Journal of the European Communities No L 142/7 COUNCIL REGULATION (EEC) No 1517/91 of 31 May 1991 temporarily suspending the autonomous Common Customs Tariff duties on a number of agricultural products THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 28 thereof, Having regard to the proposal from the Commission, Whereas production in the Community of the products specified in this Regulation is currently inadequate or non-existent ; whereas producers thus cannot meet the needs of user industries in the Community ; Whereas in certain cases it is in the interest of the Community to suspend the autonomous Common Customs Tariff duties only partially, particularly since the goods in question are produced in the Community, and in the other cases to suspend them totally ; Whereas, in view of the difficulty of assessing accurately short-term trends in the economic situation in the rele ­ vant sectors, suspension measures should be taken only temporarily by fixing their period of validity by reference to the interests of Community production, HAS ADOPTED THIS REGULATION : Article 1 The autonomous Common Customs Tariff duties for the products listed in the Annex hereto shall be suspended at the level indicated against each of them . These suspensions shall be valid  from 1 July to 31 December 1991 for the products mentioned in Table I ,  from 1 July 1991 to 30 June 1992 for the products mentioned in Table II . Article 2 This Regulation shall enter into force on 1 July 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 May 1991 . For the Council The President A. BODRY No L 142/8 Official Journal of the European Communities 6. 6 . 91 ANNEX TABLE I CN code Description of goods Autonomous duties(% ) ex 0713 33 90 Beans, white, dried, of the species Phaseolus vulgaris, of which not more than 2 % by weight are retained by a screen with apertures of a diameter of 8 mm, for use in the food-canning industry (a) 0 ex 1212 20 00 Seaweeds and other algaes , for the processing industry, other than for the produc ­ tion of animal fodder (a) 0 ex 1518 00 90 Inedible mixtures of animal or vegetable fats and oils, or their fractions, not chemi ­ cally modified 2 ex 1 605 30 00 Lobstev flesh, cooked, for the processing industry for the manufacture of butters based on lobstev, or of pastes, pates, soups or sauces (a) (c) 10 TABLE II CN code Description of goods Autonomous duties(% ) 0302 65 20 0303 75 20 ex 0304 10 98 ex 0304 90 97 Dogfish of the species (Squalus acanthias), fresh , chilled or frozen 6 ex 0302 69 98 ex 0302 79 98 Red Snapper (Lutjanus purpursus), fresh, chilled or frozen , for processing (a) (c) 0 ex 0302 69 98 Lump fish (Cyclopcrus lumpus) with roe, fresh or chilled, for processing (a) 0 ex 0302 69 98 ex 0303 79 98 Sturgeons, fresh, chilled or frozen , for processing (a) (b) 0 ex 0302 70 00 ex 0303 80 00 Hard fish roes, fresh, chilled or frozen 0 ex 0303 10 00 Pacific salmon (Oncorhynchus spp.), frozen and headless, for the processing industry for manufacture into pastes or spreads (a) 0 ex 0303 80 00 Soft roe, frozen, for the manufacture of deoxyribonuclaic acid or protamine sulphate (a) 0 ex 0305 20 00 Hard fish roes, salted or in brine 0 ex 0306 19 90 ex 0306 29 90 Krill for processing (a) 0 ex 0710 21 00 Peas in pods, of the species Pisum sativum of the variety Hortense axiphittm, frozen, of a thickness not exceeding 6 mm, to be used, in their pods, in the manu ­ facture of prepared meals (a) (c) 0 ex 071 1 90 50 Mushrooms, excluding mushrooms of the species Agaricus spp ., provisionally preserved in brine, in sulphur water, or in other preservative solutions, but unsui ­ table in that state for immediate consumption , for the food-canning industry (a) 0 6. 6. 91 Official Journal of the European Communities No L 142/9 CN code Description of goods Autonomous duties (%) ex 0712 30 00 Mushrooms, excluding mushrooms of the species Agaricus spp., dried, whole or in identifiable slices or pieces, for treatment other than simple repacking for retail sale (a) (c) 0 ex 0804 10 00 Dates , fresh or dried, for the processing industry, other than for the production of alcohol (a) 0 ex 0804 10 00 Dates, fresh or dried, for packing for retail sale into immediate packings of a net content not exceeding 1 1 kg (a) 0 ex 0810 40 50 Fruit of the species Vaccitiium macrocarpon, fresh 0 0811 90 50 0811 90 70 ex 0811 90 90 Fruit of the genus Vaccitiium, whether or not cooked, frozen, not containing added sugar or other sweetening sailer 0 ex 1507 90 10 Purified soya-bean oil in glass bottles . Each bottle holds 10 litres of purified soya ­ bean oil containing by weight :  8,5 % or more but not more than 12 % of palaitic acid esters,  2,5 % or more but not more than 4,7 % of stearic acide esters, ^ 22,4 % or more but not more than 29 % of oleic acid esters,  46,6 % or more but not more than 53,7 % of linoleic acid esters,  7,4 % or more but not more than 1 1 % of linolenic acid esters and containing :  not more than 5 millimoles of free fatty acid per kilogram of oil ,  phosphalipids corresponding to a nitrogen content not exceeding 8,84 mg per gram of oil, The soya-bean oil covered by this description is destined for the preparation of emulsions for injections (a) 8 maximum ECU 125/ 100 kilo ­ grams net plus a compenatory amount in certain conditions ex 1604 11 00 ex 1604 20 10 Pacific salmon (Oncorhynchus spp.), for the processing industry for manufacture into pastes or spreads (a) 0 ex 1604 30 00 Hard fish roes, washed, cleaned of adherent organs and simply salted or in brine, for processing (a) 0 ex 1605 10 00 Crabs of the species 'King' (Paralithodes camchaticus), 'Hanasaki ' (Paralithodes brevipes), 'Kegani' (Erimacrus isenbecki), 'Queen' and 'Snow' (Chionoscales spp.), 'Red' (Geryon quinquedens), 'Rough stone' (Neolithodes asperrimus), Lithodes antarctica, 'Mud' (Scylla serrata), 'Blue' (Portunus spp.), simply boiled in water and shelled, whether or not frozen, in immediate packings of a net content of 2 kg or more 0 (a) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . (b) The suspension shall apply to fish intended to undergo any operation unless they are intended to undergo exclusively one or more of the following opera ­ tions :  cleaning, gutting, tailing, heading,  cutting (excluding, filleting or cutting of frozen blocks),  sampling, sorting,  labelling,  packing,  chilling,  freezing,  deep freezing, 1  thawing, separation . The suspension is not allowed for products intended, in addition , to undergo treatment (or operations) qualifying for suspension where such treatment (or operations) is (are) carried out at retail or catering level . The suspension of customs duties shall apply only to fish intended for human consumption . (c) However, the suspension is not allowed where processing is carried out by retail or catering undertakings.